DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 3/22/2021, with respect to the prior art rejections of record have been fully considered and are persuasive. Specifically, applicant was persuasive with the argument that the Breitigam reference fails to teach or suggest direct contact of the fluid and the fiber reinforced material. As such, the 35 USC 103 rejections of claims 1-14 and 41-46 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 15-34 are canceled.

Authorization for this examiner’s amendment was given in an interview with Devin Looijen on 4/19/2021.
Allowable Subject Matter
Claims 1-14 and 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites in part “cooling the preform below the sticking point temperature while the fiber reinforced material continues being shaped by the die, by driving pressurized fluid through the die and into direct contact with the preform within a cooling chamber of the die that entirely surrounds a portion of the preform;”. The closest prior art of record, Nitsch (US 20110048624 A1) in view of Marcel (FR 2504449), Breitigam (US5098496A) and Austen (US 4282277), all of record, teaches cooling the preform below the sticking point temperature while the fiber reinforced material continues being shaped by the die, by driving pressurized fluid through the die within a cooling chamber of the die that entirely surrounds a portion of the preform (Breitigam, C2L48-61). The prior art fails to teach the step of direct contact of the fluid and preform. It would not have been obvious to one of ordinary skill in the art to modify the method as taught above to use direct contact cooling, having no teaching or suggestion to do so. 
Claims 2-14 and 41-46 are allowable for substantially identical reasoning, containing all the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741